                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )   Case No. 20-00296-01-CR-W-GAF
                                            )
EVAN EDWARDS,                               )
                                            )
                      Defendant.            )




                        MOTION TO CONTINUE JURY TRIAL


       Defendant, Evan Edwards, by and through counsel, Ronna Holloman-Hughes,

respectfully moves the Court pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B) to remove this

case from the Accelerated Joint Criminal Trial Docket scheduled to commence May 3, 2021 and

to continue this case until the Accelerated Joint Criminal Trial Docket scheduled to commence

September 16, 2021.

                               SUGGESTIONS IN SUPPORT

In support, Defendant states to the Court:

       1.       On October 14, 2020, an indictment was filed charging defendant with

       violations of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B); 18 U.S.C. § 924(c)(1)(A)(i); 18

       U.S.C. §§ 922(g)(1), 922(g)(3) and 924(a)(2); and 21 U.S.C. § 844

       2.       On October 27, 2020, defendant appeared before the Honorable W. Brian

       Gaddy, United States Magistrate Judge, for an initial appearance and the office of

       the Federal Defender was appointed to represent defendant.
                                                1

            Case 4:20-cr-00296-GAF Document 22 Filed 03/22/21 Page 1 of 3
3.       On October 30, 2020, defendant appeared before the Honorable W. Brian

Gaddy, United States Magistrate Judge, for an arraignment.

4.       On November 18, 2020, defendant appeared before the Honorable W. Brian

Gaddy, United States Magistrate Judge, for a detention hearing. Defendant ordered

detained.

5.       Accelerated Jury Trial has been set for May 3, 2021.

6.       Additional time is needed to review the discovery with the client and to

investigate the case.

7.       This continuance is sought not for purpose of dilatory delay but is sought in

truth and fact that the defendant may be afforded due process of law under the

Fifth Amendment to the United States Constitution. In accordance with 18 U.S.C.

§3161(h)(7)(A) and (B)(iv), it is submitted that the above-stated reasons for a

continuance outweigh the best interests of the public and the defendant to a speedy

trial, which is required by 18 U.S.C. §3161(c)(1).

8.       Defendant, Evan Edwards has been informed of the statutory right to a

speedy trial, joins in this request to continue, and does not object to the tolling of

speedy trial time during the requested period.

9.       Assistant United States Attorney, Trey Alford, has no objection to this

request.

10.      Under the provisions of 18 U.S.C. §3161(h)(7)(A) the period of time until

the next criminal trial docket should be excluded in computing the period of time

in which the defendant should be brought to trial under the provisions of the

                                        2

     Case 4:20-cr-00296-GAF Document 22 Filed 03/22/21 Page 2 of 3
       Speedy Trial Act.

       WHEREFORE, Defendant respectfully requests that the Court remove this case

from the Accelerated Joint Criminal Trial Docket scheduled to commence May 3, 2021

and to continue this case until the Accelerated Joint Criminal Trial Docket scheduled to

commence September 16, 2021.

                                              Respectfully submitted,

                                              /s/Ronna Holloman-Hughes
                                              Ronna Holloman-Hughes
                                              Assistant Federal Public Defender
                                              1000 Walnut, Suite 600
                                              Kansas City, MO 64106
                                              (816) 471-8282




                                 CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that on March 22, 2021, one copy of the foregoing motion was

electronically delivered to all participants of the ECF filing system.

                                                      /s/ RONNA HOLLOMAN-HUGHES
                                                      Ronna Holloman-Hughes




                                                  3

          Case 4:20-cr-00296-GAF Document 22 Filed 03/22/21 Page 3 of 3
